Citation Nr: 1700294	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation higher than 10 percent prior to May 8, 2014, and higher than 20 percent on and after May 8, 2014 for service-connected duodenal ulcer with spastic duodenal bulb.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1960 until October 1961.  This case comes to the Board of Veterans' Appeals on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011, the Veteran testified at a hearing before a Decision Review Office (DRO).  In May 2014, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  Transcripts of both proceedings have been associated with the electronic claims folder.

In a September 2015 rating decision, the RO increased the disability evaluation for the Veteran's service-connected duodenal ulcer from 10 percent to 20 percent effective May 8, 2014.  As higher evaluations are available both prior to and following May 8, 2014, the issue of entitlement to a higher evaluation for the entire period on appeal remains.  See AB v. Brown, 6 Vet. App. 35, 38 (1998).

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The appeal was previously remanded by the Board in March 2015, and has since been returned for further appellate review.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, remand is necessary to ensure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the March 2015 remand, the Board directed the RO to make reasonable efforts to obtain relevant private treatment records from Brooks Family Practice Clinic.  The record shows that the Veteran submitted an Authorization to Disclose Information to the VA (VA 21-4142) in April 2015 along with a letter explaining that the Veteran received treatment there from 2003 until 2010 from a Dr. Clarence Brooks, and that although the Clinic was now closed the medical records could be obtained via written request to the address provided by the Veteran in his letter.  The RO then sent an additional letter in October 2015 requesting the Veteran submit an Authorization so that VA could obtain the records from Brooks Family Clinic.  Additionally, the RO contacted the Veteran in February 2016 and left a message regarding obtaining these records.  Although the Veteran apparently provided the appropriate authorization, it does not appear the RO attempted to obtain these records or notified the Veteran that it required additional information to do so.  Thus, additional remand is necessary.

Also, if any additional relevant records are obtained in light of this remand, a new VA examination is necessary.  At the May 2014 hearing, the Veteran reported being treated for more serious symptoms related to his duodenal ulcer at the Brooks Family Practice Clinic.  In particular the Veteran reported being prescribed bedrest during periods of acute symptoms.  At the July 2015 VA examination, the examiner indicated that the Veteran had no incapacitating episodes due to his duodenal ulcer.  In light of the outstanding evidence, the 2015 VA examiner's assessment of the severity of the Veteran's duodenal ulcer symptoms may be inaccurate.  On remand, if any additional relevant treatment records are obtained, a new VA examination must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to specifically include records from Brooks Family Practice Clinic.  Obtain the necessary authorization.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  If any additional records are associated with the claims file, then provide the Veteran with an appropriate examination to determine the severity of the service-connected duodenal ulcer.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

